United States District Court
Northern District of California

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

STATE OF CALIFORNIA, et al.,
Plaintiffs,

V.

DONALD J. TRUMP, et al.,

Defendants.

 

SIERRA CLUB, et al.,
Plaintiffs,
V.
DONALD J. TRUMP, et al.,

Defendants.

 

 

Case No. 19-cv-00872-HSG

JUDGMENT
Re: Dkt. No. 257

Case No. 19-cv-00892-HSG

Re: Dkt. Nos. 258

Judgment is hereby entered consistent with the Court’s Order Granting in Part and

Denying in Part Plaintiffs’ Motions for Partial Summary Judgment and Denying Defendants’

Motions for Partial Summary Judgment,

This document constitutes a judgment and a separate document for purposes of

Federal Rule of Civil Procedure 58(a).

Dated at Oakland, California, this 11th day of December, 2019.

Susan Y. Soong
Clerk of Court

By:

Nikki D. Mile
Deputy Clerk to the Honorable
HAYWOOD S. GILLIAM, JR.

 

 
